PER CURIAM:
Frank Moore appeals the district court’s order denying his motion to reconsider the dismissal of his 42 U.S.C. § 1983 (2000) action and motion for a temporary restraining order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moore v. Buncombe County, No CA-05-294-1 (W-D.N.C. Sept. 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED